Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in responsive to RCE filed on 11/20/20. Claims 1-10 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/20/20 has been entered.

Response to Amendment
Claims 1-8 are amended. Claims 9-10 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The following rejection finds basis in the most recently issued guidance published in the Federal Register on 7 January 2019 entitled “2019 Revised Patent Subject Matter Eligibility Guidance”, available at <https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance>. The 2019 Revised Patent Subject Matter Eligibility Guidance applies the subject matter eligibility test as described within recently revised MPEP § 2106, revision 08.2017, namely, the “Alice/Mayo test” or “Mayo test” as laid out by the Supreme Court as a framework for determining claimed subject matter eligibility. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). Note that the 2019 Revised Patent Subject Matter Eligibility Guidance also supersedes all versions of the USPTO's “Eligibility Quick Reference Sheet Identifying Abstract Ideas” (first issued in July 2015 and updated most recently in July 2018). 
In sum, the 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO's Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim. (Examiner’s emphasis added.)
As will be explained, these claim(s) are directed to a judicial exception, namely, an abstract idea, that is not integrated into a practical application without significantly more and are therefore directed to ineligible subject matter.

Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), independent Claims 1 recite a “method”.  
Under STEP 2A Prong One: 
The first step of the Alice/Mayo test (aka. “Step 2A”) is determining whether the claims are directed to a judicial exception. See MPEP § 2106.04.
The 2019 Revised Patent Subject Matter Eligibility Guidance has revised former Step 2A into a “two-prong inquiry”. In Prong One, examiners evaluate whether the claim recites a judicial exception.” It further instructs that “To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” 

Step 2A – Prong 1: Judicial Exception Recited: Yes.
Claim 1, recite steps of “…  [a] identifying, by an analysis engine of a computing device of the user, a period of free time for said the user… and [b] monitoring, by the analysis engine of the computing device of the user, an application, view and/or folder to be accessed by the user during the period of free time of the user, [c] determining, by the analysis engine of the computing device of the user, whether the user accessed an application, view and/or folder during the period of free time of the user, [d] determining, by the analysis engine of the computing device of the user, whether there were any content updates in the accessed application, view and/or folder in response to the user accessing the application, view and/or folder during the period of free time of the user….[e] detecting, by the analysis engine of the computing device of the user, no content updates in the application….[f] selecting, by the analysis engine of the computing device of the user, content to be presented on a display of the computing device of the user in response to the detection of no content updates in the application…[g] displaying, by the analysis engine of the computing device of the user, the selected content on the display….  However, these steps fall within the “Mental Processes”.  For example, steps of "[a]-[g], the steps that are practically perform by the human mind or with the aid of pen and paper. These limitations, under their broadest reasonable interpretation, recite at least mental processes because a claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372–73 (Fed. Cir. 2011) (determining that a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” is directed to an unpatentable mental process) Nothing in the claim element precludes the step from practically being performed in the human mind. Thus the claim recites a mental process. Under their broadest reasonable interpretation, the aforementioned limitations encompass acts people can perform using their minds or pen and paper because people can perform the “identifying,” “monitoring,” “detecting,” and “selecting” steps by simply looking at the user’s calendar for free time, evaluating whether an application has been accessed during this free time, observing that no content has been updated, and looking at and selecting content to give to the user during this free time. The “displaying” step could be performed by a person using pen and paper to illustrate the content.


Under STEP 2A Prong Two, This judicial exception is not integrated into a practical application. 
The 2019 Revised Patent Subject Matter Eligibility Guidance instructs that “If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.” The guidance further instructs that “In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The guidance also further instructs that “Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit…”

Claims 1-10 recite additional elements of “... a computer device ” , where the limitations are courts have still found that the underlying patent-ineligible invention could be performed in the human mind and/or via pen and paper. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015); see also 2019 Eligibility Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  The one or more processors are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification ¶ [43].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting “a computer program product …. computer readable storage medium….. a computer device”, nothing in the claim elements preclude the steps from practically falls within in the Mental Processes and certain methods of organizing human activity” 2019 PEG grouping as Mental Processes and certain methods of organizing human activity. Accordingly, the claims recite an abstract idea.  

claims 1-10 is using generic computing device See Specification ¶ [0043], For example, claim 1 covers employing programming instructions to perform functions such as identifying, monitoring, detecting, selecting, and displaying. See claim 1. These steps are comparable to other claims found to recite abstract ideas. See, e.g., Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353– 54 (Fed. Cir. 2016) (“collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract-idea processes”).. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification ¶ [0043] ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"). In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( quotations omitted)); id. At 1329 (using an index to receive a request for information and delivering records constitute "no more than the performance of well-understood, routine and conventional activities previously known in the industry" ( citations, brackets, and quotations omitted)). Here, claims limitations practically falls within in the Mental Processes and certain methods of organizing human activity.

Here, claims 1-10 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.

Under Step 2B,

The next step of the Alice/Mayo test (ie. “step 2B”) is determining whether the claims recites additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The 2019 Revised Patent Subject Matter Eligibility Guidance instructs that “[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)...If the examiner determines that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible (Step 2B: NO) and the examiner should reject the claim for lack of subject matter eligibility.”
The guidance also instructs that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B.”

 Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “a computer program product …. computer readable storage medium….. a computer device …” no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. These additional elements comprise well-understood, routine, conventional computing elements (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  

Again, after reconsideration of whether the claim’s limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept. Furthermore, the Examiner finds that the additionally recited steps recited the dependent claims were well-understood, routine, conventional before the effective filing date of these claims for the same reasons.
Therefore, all limitations considered in combination as a whole do not amount to significantly more because they purport, at best, to perform mathematical functionality without any practical application outside of the mathematical manipulations. This does not represent an improvement to a technology or technical field. The claimed invention as a whole does not add any inventive concept nor alter the abstract nature of the claims. Merely appending well understood, routine, conventional activities previously known to the industry which is specified at a high level of generality, particularly within the computer monitoring art as demonstrated by the prior art cited, does not provide significantly more to the abstract idea.
Therefore, the additionally recited limitations individually or in combination as a whole in Claims 1-10 fail to amount to significantly more than the abstract idea.  Therefore, Claims 1-10 are not directed to patent-eligible subject matter.



Double Patenting
Terminal disclaimer was approved on 6/18/18.

Response to Arguments

(A) Applicant argues ".... Furthermore, Applicant’s claimed invention is clearly not directed to an idea capable of being performed entirely in one’s mind. For example, as discussed above, independent claim 9 (and similarly independent claim 17) of Applicant’s claimed invention is directed to “identifying, by an analysis engine of a computing device of the user, a period of free time for the user, wherein the period of free time is identified by the analysis engine detecting a time the user is free in a calendar application of the user or detecting a time the user is free in a profile of the user; monitoring, by the analysis engine of the computing device of the user, an application, view and/or folder to be accessed by the user during the period of free time of the user; determining, by the analysis engine of the computing device of the user, whether the user accessed an application, view and/or folder during the period of free time of the user; determining, by the analysis engine of the computing device of the user, whether there were any content updates in the accessed application, view and/or folder in response to the user accessing the application, view and/or folder during the period of free time of the user, wherein the analysis engine of the computing device of the user determines if there were any content updates since the user last viewed a user’s social network feed established by a social network server connected to the computing device of the user via a network; detecting, by the analysis engine of the computing device of the user, no content updates in the application, view and/or folder accessed by the user during the period of free time of the user in comparison to a prior time the user accessed the application, view and/or folder; selecting, by the analysis engine of the computing device of the user, content to be presented on a display of the computing device of the user in response to the detection of no content updates in the application, view and/or folder during the period of free time of the user, wherein the selected content comprises one or more the following: opportunistic content, existing content and advertising content; and displaying, by the analysis engine of the computing device of the user, the selected content on the display of the computing device of the user during the period of free time of the user,” which cannot be performed entirely in one’s mind… Furthermore, the examples provided by the U.S. Patent Office concerning methods of organizing human activity related to managing personal behavior or relationships or interactions between people are clearly distinguishable from Applicant’s claimed invention.   ” (from remarks pages 12-29).
As to point (A), Examiner respectfully disagrees, Claims 9-28, recite steps of “…  [a] identifying, by an analysis engine of a computing device of the user, a period of free time for said the user… and [b] monitoring, by the analysis engine of the computing device of the user, an application, view and/or folder to be accessed by the user during the period of free time of the user, [c] determining, by the analysis engine of the computing device of the user, whether the user accessed an application, view and/or folder during the period of free time of the user, [d] determining, by the analysis engine of the computing device of the user, whether there were any content updates in the accessed application, view and/or folder in response to the user accessing the application, view and/or folder during the period of free time of the user….[e] detecting, by the analysis engine of the computing device of the user, no content updates in the application….[f] selecting, by the analysis engine of the computing device of the user, content to be presented on a display of the computing device of the user in response to the detection of no content updates in the application…[g] displaying, by the analysis engine of the computing device of the user, the selected content on the display….  However, these steps fall within the “Mental Processes”.  For example, steps of "[a]-[g], the steps that are practically perform by the human mind or with the aid of pen and paper. These limitations, under their broadest reasonable interpretation, recite at least mental processes because a claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372–73 (Fed. Cir. 2011) (determining that a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” is directed to an unpatentable mental process) Nothing in the claim element precludes the step from practically being performed in the human mind. Thus the claim recites a mental process. Under their broadest reasonable interpretation, the aforementioned limitations encompass acts people can perform using their minds or pen and paper because people can perform the “identifying,” “monitoring,” “detecting,” and “selecting” steps by simply looking at the user’s calendar for free time, evaluating whether an application has been accessed during this free time, observing that no content has been updated, and looking at and selecting content to give to the user during this free time. The “displaying” step could be performed by a person using pen and paper to illustrate the content.
 Claims 9-28 recite additional elements of “…a computer program product …. computer readable storage medium….. a computer device ” , where the limitations are courts have still found that the underlying patent-ineligible invention could be performed in the human mind and/or via pen and paper. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015); see also 2019 Eligibility Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  The one or more processors are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification ¶ [43].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting “a computer program product …. computer readable storage medium….. a computer device”, nothing in the claim elements preclude the steps from practically falls within in the Mental Processes and certain methods of organizing human activity” 2019 PEG grouping as Mental Processes and certain methods of organizing human activity. Accordingly, the claims recite an abstract idea.  claims 9-28 is using generic computing device See Specification ¶ [0043], For example, claim 9 covers employing programming instructions to perform functions such as identifying, monitoring, detecting, selecting, and displaying. See claim 9. These steps are comparable to other claims found to recite abstract ideas. See, e.g., Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353– 54 (Fed. Cir. 2016) (“collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract-idea processes”).. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification ¶ [0043] ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"). In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( quotations omitted)); id. At 1329 (using an index to receive a request for information and delivering records constitute "no more than the performance of well-understood, routine and conventional activities previously known in the industry" ( citations, brackets, and quotations omitted)). Here, claims limitations practically falls within in the Mental Processes and certain methods of organizing human activity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
11/18/22